     Case 2:20-cv-00414-MLCF-DPC Document 41 Filed 09/14/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


CAYTRANS PROJECT SERVICES                                      CIVIL ACTION
AMERICAS, LTD.

v.                                                             NO. 20-414

BBC CHARTERING & LOGISTICS
GmbH & CO. KG, ET AL.                                          SECTION “F”


                             ORDER AND REASONS

      Before     the    Court    is    the      plaintiff’s     motion      for

reconsideration of the Court’s July 22, 2020 Order and Reasons

granting   the   defendants’    motion     to   dismiss   in   light   of    the

plaintiff’s failure to join an indispensable party under Rule 19.

For the reasons that follow, the motion is DENIED.

                                Background

      This Order and Reasons assumes familiarity with the Court’s

July 22, 2020 Order and Reasons on the aforementioned motion to

dismiss (the “Order”). In that decision, the Court recounted the

background of this commercial dispute and explained the basis for

its finding that non-party Caytrans BBC is “required” under Rule

19(a) and “indispensable” under Rule 19(b).

                                      I.

      While the plaintiff dutifully rehashes its arguments to the

contrary, two decisive facts remain: one, that Caytrans BBC is


                                      1
      Case 2:20-cv-00414-MLCF-DPC Document 41 Filed 09/14/20 Page 2 of 3



indeed required under Rule 19(a), and two, that its absence from

this action compels dismissal of the plaintiff’s complaint.

       As   detailed    in   the     Order,   the   plaintiff’s      arguments

concerning the Rule 19(b) factors fall flat. At bottom, they are

largely reducible to the single assertion that, in function if not

in form, Caytrans BBC is present in this litigation through its

two   50%   members.   But   while    the   functional   looseness    of   this

contention has some appeal, it blinks at the reality that Caytrans

BBC is in fact a distinct and individual entity under Louisiana

law. This reality cannot be ignored and colors much of the Order

at issue - and tellingly, the plaintiff is loath to address it

head on.

       As important in the context of this motion for reconsideration

is the fact that the plaintiff’s motion fails to overcome - or, in

some places, even address - the sound reasons the Court provided

for dismissing this action in favor of an already-pending state-

court action that promises to achieve a more complete, just, and

efficient result for all parties involved. That determination was

well within the Court’s discretion under Rule 19(b) and satisfied

the Court’s obligation to weigh all relevant factors “in equity

and good conscience.” As such, it cannot be said that the Order




                                       2
    Case 2:20-cv-00414-MLCF-DPC Document 41 Filed 09/14/20 Page 3 of 3



would work a manifest error of law or injustice, and the Court

declines the plaintiff’s invitation to reconsider it. 1

     Accordingly, IT IS ORDERED: that the plaintiff’s motion for

reconsideration is DENIED.


                           New Orleans, Louisiana, September 14, 2020



                                  ______________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




1    As if the Court needed any additional confirmation, it learned
just days before this motion’s submission that the plaintiff filed
a new state-court lawsuit that further – if not completely -
undermines its arguments for reconsideration.      The plaintiff’s
filing of that suit heightens the prejudice this action may
engender, promises to make any remedies ordered in this action
even less adequate, and amounts to a concession that the plaintiff
will not lack a parallel opportunity to achieve an adequate remedy
if this action is dismissed.     As such, those facts provide yet
more   reason    for   denying    the   plaintiff’s   motion    for
reconsideration.

Of further note is the fact that the plaintiff filed the
aforementioned state-court suit just one day after it filed this
motion for reconsideration. All the while, counsel made no mention
of that fact to the Court or opposing counsel. That makes it clear
that the plaintiff should never have filed this motion. Or, at
the very least, it should have withdrawn this motion as soon as it
decided to reverse course by filing a state-court suit. By failing
to do so, plaintiff’s counsel has wasted the Court’s time and
forced opposing counsel to brief a silly motion. For that reason,
the Court notes counsel’s poor judgment in this regard and refers
counsel to 28 U.S.C. § 1927.
                                    3
